      Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brenda Geiger, et al.,                           No. CV-18-01443-PHX-JAT
10                 Plaintiffs,                        ORDER
11   v.
12   Creative Impact Incorporated,
13                 Defendant.
14
15          Pending before the Court is Plaintiffs’ Motion for Reconsideration of this Court’s
16   Order dated June 30, 2020 (Doc. 99). (Doc. 103). The Court ordered briefing from
17   Defendant Creative Impact, Inc., (Doc. 104), which the Court has received, (Doc. 105).
18   The Court also gave Plaintiffs the option of replying to Defendant’s opposition brief,
19   (Doc. 104), and they did not. The Court now rules on the Motion (Doc. 103).
20   I.     BACKGROUND
21          On June 30, 2020, the Court granted summary judgment on Plaintiffs’ false
22   advertising claims under the Lanham Act, 15 U.S.C. § 1125(a), in favor of Defendant.
23   (Doc. 99 at 24–26). Plaintiffs seek reconsideration of that ruling. (Doc. 103). Defendant
24   opposes. (Doc. 105).
25          Briefly by way of factual background, Plaintiffs each asserted a claim for false
26   advertising against Defendant for use of their images. (See Doc. 99 at 1). “Defendant
27   operates a strip club located in Phoenix, Arizona.” (Id.). Plaintiffs are, or were formerly,
28   models. (Id.). Defendant used images of Plaintiffs in digital flyers on its social media
      Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 2 of 16



 1   accounts that publicized certain events that were to occur at the strip club. (Id. at 2).
 2   Plaintiffs assert that Defendant’s use of their images in the flyers was unauthorized and
 3   that it implied that Plaintiffs were strippers at Defendant’s strip club or that they were
 4   otherwise affiliated with or promoted the strip club. (Id.; Doc. 1-1 at 1–2).
 5   II.    LEGAL STANDARD
 6          District of Arizona Local Rule of Civil Procedure 7.2(g) governs motions for
 7   reconsideration. It provides:
 8          The Court will ordinarily deny a motion for reconsideration of an Order
 9          absent a showing of manifest error or a showing of new facts or legal
            authority that could not have been brought to its attention earlier with
10          reasonable diligence. Any such motion shall point out with specificity the
11          matters that the movant believes were overlooked or misapprehended by
            the Court, any new matters being brought to the Court’s attention for the
12          first time and the reasons they were not presented earlier, and any specific
13          modifications being sought in the Court’s Order. No motion for
            reconsideration of an Order may repeat any oral or written argument made
14          by the movant in support of or in opposition to the motion that resulted in
15          the Order. Failure to comply with this subsection may be grounds for denial
            of the motion.
16
17   LRCiv 7.2(g)(1). Plaintiffs claim that one of the Court’s summary judgment rulings was
18   erroneous and seek relief pursuant to Federal Rule of Civil Procedure 60(b). (Doc. 103 at
19   1–2). To prevail on their Motion for Reconsideration (Doc. 103), Plaintiffs must show
20   manifest error, which is “error that is plain and indisputable . . . that amounts to a
21   complete disregard of the controlling law or the credible evidence in the record.” Estrada
22   v. Bashas’ Inc., No. CV-02-00591-PHX-RCB, 2014 WL 1319189, at *1 (D. Ariz. Apr. 1,
23   2014) (quoting Black’s Law Dictionary 622 (9th ed. 2009)); see also Centeno v. City of
24   Fresno, No. 116CV00653DADSAB, 2019 WL 991049, at *3 (E.D. Cal. Feb. 28, 2019)
25   (stating that “it appears that a clearly erroneous order can be corrected by way of a Rule
26   60(b) motion”); Taylor v. Deutsche Bank Nat’l Tr. Co., No. CV-16-01792-PHX-DLR,
27   2017 WL 192923, at *5 n.4 (D. Ariz. Jan. 18, 2017) (noting that Rule 60(b) relief may be
28   appropriate where court committed “clear error”).


                                                 -2-
         Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 3 of 16



 1   III.     ANALYSIS
 2            Plaintiffs contend that the Court’s ruling granting summary judgment on each of
 3   their false advertising claims was erroneous. (Doc. 103). Because the Court will consider
 4   the substantive arguments in Plaintiffs’ Motion for Reconsideration, (Doc. 103), it grants
 5   the Motion (Doc. 103), but will deny relief as the Court did not commit plain and
 6   indisputable error such that it completely disregarded controlling law or the credible
 7   evidence in the record.
 8            In short, Plaintiffs argue “that the Court erred in effectively holding since
 9   Plaintiffs were not in the strip club business,” Plaintiffs cannot prevail on their false
10   advertising claims.1 (Doc. 103 at 4). More specifically, Plaintiffs contend that the Court
11   erred by granting summary judgment based on the fact that Plaintiffs and Defendant are
12   not in direct competition, which is inconsistent with the Supreme Court’s holding in
13   Lexmark International, Inc. v. Static Control Components, Inc. See 572 U.S. 118, 136,
14   138–39 (2014).
15            The Court cannot quarrel with Plaintiffs’ reading of Lexmark. There is no doubt
16   that the Supreme Court expressly rejected any requirement that a plaintiff show direct
17   competition to prevail on a false advertising claim. See id. But the Court departs with
18   Plaintiffs from there.
19            In the summary judgment order, the Court found that the undisputed material facts
20   reveal that Plaintiffs cannot show a competitive injury caused by Defendant. (Doc. 99 at
21   25 (citing Jack Russell Terrier Network of N. Cal. v. Am. Kennel Club, Inc., 407 F.3d
22   1027, 1037 (9th Cir. 2005))). That finding was principally based on the fact that
23   Defendant’s use of Plaintiffs’ images did not harm Plaintiffs’ ability to compete in the
24   1
       The Court notes, as it has done previously, that it appears that the Supreme Court did
     away with the idea of “Lanham Act standing,” instead focusing on what is required to
25   show a Lanham Act claim for false advertising. See ThermoLife Int’l LLC v. Am. Fitness
     Wholesalers LLC, No. CV-18-04189-PHX-JAT, 2020 WL 122874, at *2 n.2 (D. Ariz.
26   Jan. 10, 2020). While Plaintiffs refer to Lanham Act or false advertising standing
     throughout the Motion (Doc. 103), the Court will refer to the requirements stated by the
27   Supreme Court in Lexmark Int’l, Inc. v. Static Control Components, Inc., as part of
     stating, and ultimately proving, a false advertising claim. See 572 U.S. 118, 127–29
28   (2014).


                                                 -3-
         Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 4 of 16



 1   marketplace as Plaintiffs and Defendant do not “vie for the same dollars from the same
 2   consumer group.” (Id. (quoting Peviani v. Hostess Brands, Inc., 750 F. Supp. 2d 1111,
 3   1120 (C.D. Cal. 2010))). In fact, Plaintiffs failed to point to any evidence in response to
 4   Defendant’s Motion for Summary Judgment (Doc. 73) that indicated Plaintiffs’ ability to
 5   compete with anyone in the marketplace was harmed. Lexmark, 572 U.S. at 133–34
 6   (stating cognizable injury for false advertising “occurs when deception of consumers
 7   causes them to withhold trade from the plaintiff”). Instead, the only evidence they
 8   mustered was that Defendant did not pay them the fair market value for use of their
 9   images. (Doc. 79 at 12; see also Doc. 76 at 12–13 (identifying as the only specific injury
10   that each of the Plaintiffs incurred was “being deprived of the fair market revenue she
11   would have received but for Defendant’s misappropriations”)).2 None of Plaintiffs’ cited
12   evidence indicates that Defendant’s use of their images led consumers “to withhold trade
13   from” them, which is supported by the fact that Plaintiffs and Defendant do not vie for
14   money from the same consumer group. Lexmark, 572 U.S. at 133–34.
15            Plaintiffs contend that the Lexmark Court “conferred false advertising standing not
16   only on the defendant’s competitors, but on any individual or company that can allege ‘an
17   2
       In Plaintiffs’ reply in support of their motion for summary judgment, Plaintiffs asserted
     that “the fact that Defendant’s own entertainers do not want to be publicly associated
18   with [Defendant’s strip club] reinforces Plaintiffs’ standing as it makes clear the potential
     damage that public association with [the strip club] could do to a Plaintiff’s business
19   reputation.” (Doc. 89 at 8 (emphasis added)). Plaintiffs cite to their damages expert,
     Stephen Chamberlin, who noted that there is an “embarrassment factor” that influences
20   the negotiations for a particular modeling job—presumably in favor of the model—and
     the fact that some of the strippers at Defendant’s strip club are “concerned about being
21   affiliated with a gentlemen’s club.” (Id. (quoting Doc. 76 at 20 n.10); Doc. 70-1 at 60).
     Evidence that is not raised “in the opposition to summary judgment” need not be
22   considered. Hollis v. Harrington, No. EDCV 09-00097 ODW, 2013 WL 5325709, at *13
     (C.D. Cal. Sept. 19, 2013) (emphasis added) (quoting Carmen v. S.F. Unified Sch. Dist.,
23   237 F.3d 1026, 1029 (9th Cir. 2001)). Plaintiffs did not offer any evidence of reputational
     injury in response to Defendant’s summary judgment motion (Doc. 73), in which
24   Defendant asserted Plaintiffs suffered no injury to sales or business reputation. See Fed.
     R. Civ. P. 56(c), (e) (stating that the court may deem a fact undisputed if party “fails to
25   properly address another party’s assertion of fact as required by Rule 56(c)”). Moreover,
     a court need not consider an argument raised for the first time in a reply brief as it
26   deprives the opponent of the opportunity to respond, which is especially true, where, as
     here, Plaintiffs failed to raise the argument in response to Defendant’s Motion for
27   Summary Judgment (Doc. 73). Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007);
     Competitive Techs., Inc. v. Fujitsu Ltd., 333 F. Supp. 2d 858, 863 (N.D. Cal. 2004).
28   Nevertheless, as will be discussed, this evidence, even when considered, still does not
     save Plaintiffs’ false advertising claims from summary judgment.

                                                 -4-
      Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 5 of 16



 1   injury to a commercial interest in reputation or sales’ based on a defendant’s conduct.”
 2   (Doc. 103 at 3). Plaintiffs’ articulation of the Lexmark test is inaccurate. The Lexmark
 3   Court held “that a plaintiff suing under § 1125(a) ordinarily must show economic or
 4   reputational injury flowing directly from the deception wrought by the defendant’s
 5   advertising; and that that occurs when deception of consumers causes them to withhold
 6   trade from the plaintiff.” Lexmark, 572 U.S. at 133 (emphasis added). In fact, a plaintiff
 7   “cannot obtain relief without evidence of injury proximately caused by [a defendant’s]
 8   alleged misrepresentations.” Id. at 140. Thus, “[t]o invoke the Lanham Act’s cause of
 9   action for false advertising, a plaintiff must plead (and ultimately prove) an injury to a
10   commercial interest in sales or business reputation proximately caused by the defendant's
11   misrepresentations.” Id.
12         Plaintiffs did not meet their burden of creating an issue of material fact as to either
13   prong of the Lexmark test. As the Court noted in the summary judgment order, the non-
14   moving party “must do more than simply show that there is some metaphysical doubt as
15   to the material facts by com[ing] forward with specific facts showing that there is a
16   genuine issue for trial.” (Doc. 99 at 2 (internal quotation marks omitted) (quoting
17   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986))). And
18   the nonmovant’s bare assertions are not enough “to create a material issue of fact that
19   would defeat the motion for summary judgment.” (Id. at 2–3 (quoting Anderson v.
20   Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986))). Each of the Plaintiffs failed to
21   articulate “an injury to a commercial interest in sales or business reputation proximately
22   caused by” Defendant’s use of each of their respective images. See Lexmark, 572 U.S. at
23   140. The Court takes each prong of the Lexmark test in turn.
24         a. Zone of Interest: Injury to a Commercial Interest in Sales or Business
              Reputation
25
26         First, each of the Plaintiffs failed to show there is a triable issue regarding whether
27   she suffered an injury to a commercial interest in sales or business reputation, and thus,
28   that her claim was within the zone of interests protected by the Lanham Act’s false


                                                -5-
         Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 6 of 16



 1   advertising cause of action. In response to Defendant’s Motion for Summary Judgment
 2   (Doc. 73), Plaintiffs cited no evidence to contradict Defendant’s argument that they did
 3   not suffer injury redressable through a false advertising claim.3 Plaintiffs failed to point to
 4   any evidence in the summary judgment record that their “position in the marketplace has
 5   been damaged.” See Lexmark, 572 U.S. at 137; see also TrafficSchool.com, Inc., 653 F.3d
 6   at 826–27 (stating a plaintiff asserting a false advertising claim must show “commercial
 7   injury,” which is presumed “when defendant and plaintiff are direct competitors” as
 8   competitors who “vie for the same dollars from the same consumer group . . . can upset
 9   their relative competitive positions” through a misleading advertisement (emphasis
10   added) (quoting Jack Russell Terrier Network of N. Cal., 407 F.3d at 1037; then quoting
11   Kournikova v. Gen. Media Commc’ns, Inc., 278 F. Supp. 2d 1111, 1117 (C.D. Cal.
12   2003))); Dependable Sales & Serv., Inc. v. TrueCar, Inc., 377 F. Supp. 3d 337, 346–50
13   (S.D.N.Y. 2019) (stating, in the absence of direct competition, plaintiff must have
14   evidence of “actual injury”). Plaintiffs therefore failed to establish a triable issue
15   regarding whether Plaintiffs suffered injury to any commercial interest in sales or
16   business reputation.
17            This Court previously concluded that Plaintiffs did not articulate a cognizable
18   injury to a commercial interest in sales or business reputation because Plaintiffs and
19   Defendant are not in the same market. (Doc. 99 at 24–25). The Court recognizes that the
20   Lexmark Court disavowed any requirement that a plaintiff show direct competition with a
21   defendant to establish a Lanham Act claim for false advertising. See 572 U.S. at 136,
22   138–39. But analyzing whether there is market overlap between the parties, as the Court
23   did here, is not synonymous with imposing a requirement that there be direct competition
24
     3
       Plaintiffs’ sole argument in response to Defendant’s summary judgment motion was
25   that they suffered injury because Defendant “use[d] each Plaintiff’s image in commerce
     without remuneration or consent.” (Doc. 79 at 12). That injury is not injury to a
26   commercial interest in sales or business reputation as it does not tend to show that there
     was any effect on consumers. Adweek LLC v. Carnyx Grp. Ltd., No. 1:18-CV-09923-
27   GHW, 2019 WL 8405297, at *2 (S.D.N.Y. June 3, 2019) (dismissing false advertising
     claim based on false representation that plaintiff endorsed defendants’ business as there
28   was no allegations that any consumer deception had an effect on consumers).


                                                  -6-
      Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 7 of 16



 1   to establish a false advertising claim. Indeed, the fact that the parties in Lexmark vied for
 2   consumer dollars within the same market was relevant to the Lexmark Court’s analysis.
 3          The parties there—Lexmark and Static Control—were in the printer-related-
 4   products market. Lexmark makes and sells printers and toner cartridges. Id. at 120–21. At
 5   some point, remanufacturers started buying empty cartridges from Lexmark customers
 6   and refurbishing them for reuse and resale. Id. at 121. In an attempt to reduce competition
 7   with the remanufacturers, Lexmark developed a “Prebate” program where it would give
 8   customers a twenty-percent discount if the customer agreed to send the cartridge back to
 9   Lexmark. Id. To enforce this, Lexmark created a chip that only it could replace to allow
10   for the cartridge to be used again, which would stymie the remanufacturers’ ability to
11   remanufacture and resell the Prebate cartridges. Id. But Static Control, the other party in
12   the Lexmark case, developed a chip that would mimic the Lexmark chip and thus allow
13   remanufacturers to remanufacture and resell the Prebate cartridges. Id. Likely frustrated,
14   Lexmark then told the remanufacturers that used the Static Control chip that it was illegal
15   to use the chip. Id. at 122. Lexmark also communicated to buyers that they were legally
16   bound to return the Prebate cartridges to Lexmark alone. Id. at 122–23. In other words,
17   Lexmark attempted to eliminate competition in the printer-related-products market with
18   the remanufacturers of Prebate cartridges, and thus, indirectly with Static Control. Id.
19          Relevant here, the Lexmark Court concluded that the lack of direct competition
20   between Lexmark and Static Control was not dispositive. Id. at 136, 138–39. But,
21   nonetheless, the Court recognized, based on the allegations, that State Control stated a
22   false advertising claim as there was “likely to be something very close to a 1:1
23   relationship” between the reduction in sales of remanufactured Prebate cartridges and the
24   reduction in sales of Static Control’s chip. Id. at 139. Stated differently, there was
25   competitive injury in the form of damage to Static Control’s ability to compete in the
26   printer-related-products market. See id. at 137, 139–40.
27          As noted above, this Court previously concluded that Defendant was entitled to
28   judgment as a matter of law on Plaintiffs’ false advertising claims as there is no evidence


                                                 -7-
      Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 8 of 16



 1   that they vie for consumers in the same market, and thus Plaintiffs cannot establish a
 2   cognizable competitive injury. (Doc. 99 at 24–25). The Court acknowledges that there
 3   may be some tension between the Lexmark Court’s rejection of a requirement for direct
 4   competition to establish a false advertising claim and Ninth Circuit precedent requiring
 5   that plaintiffs asserting a false advertising claim show that there is competitive injury.
 6   Even so, to the extent the Court can reconcile Ninth Circuit precedent requiring a
 7   competitive injury with Lexmark, it must. See Fed. Trade Comm’n v. Consumer Def.,
 8   LLC, 926 F.3d 1208, 1213 (9th Cir. 2019). Ultimately, the relevant question here is
 9   “whether a legislatively conferred cause of action encompasses a particular plaintiff’s
10   claim.” Lexmark, 572 U.S. at 127.
11          The Lexmark Court clearly overruled any requirement that there be direct
12   competition to make out a false advertising claim. See id. at 136, 138–39. However,
13   Lexmark did not necessarily overrule the requirement that an injury be competitive such
14   that the plaintiff’s ability to compete in the marketplace has been damaged. Id. at 137
15   (noting plaintiff was in the zone of interests protected by false advertising claims as its
16   “position in the marketplace ha[d] been damaged by [defendant’s] false advertising”);
17   TrafficSchool.com, Inc., 653 F.3d at 826–27 (stating “a plaintiff bringing a false
18   advertising suit must show a discernibly competitive injury” (internal quotation marks
19   and citations omitted)); I Love Omni, LLC v. Omnitrition Int’l, Inc., No. 3:16-CV-2410-
20   G, 2017 WL 3086035, at *5 (N.D. Tex. July 20, 2017) (dismissing case because plaintiffs
21   failed to “adequately plead[] an ‘injury to a commercial interest in sales or business
22   reputation proximately caused by the defendant’s misrepresentation’” or show that “their
23   ability to compete in the marketplace” was negatively impacted as they did not identify
24   which of their products compete with which of defendant’s products (quoting Lexmark,
25   572 U.S. at 140; then quoting Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 797 (5th
26   Cir. 2011))); cf. Dependable Sales & Serv., Inc., 377 F. Supp. 3d at 347–50 (concluding
27   that where there is a lack of evidence of direct competition, plaintiff must come forward
28   with evidence of actual injury to a commercial interest in sales or business reputation). In


                                                -8-
         Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 9 of 16



 1   fact, as noted above, in Lexmark, based on the allegations, there was “likely to be
 2   something very close to a 1:1 relationship between the number of refurbished Prebate
 3   cartridges sold (or not sold) by the remanufacturers” and the amount of chips Static
 4   Control sold (or did not sell). 572 U.S. at 139. This fact underscores that the parties in
 5   Lexmark competed for consumer dollars in the same market of printer-related products,
 6   and thus, that the alleged deception wrought there allegedly led to a competitive injury in
 7   the form of diverted sales and concomitant damage to Static Control’s position in the
 8   marketplace. See id. at 123, 139.
 9            In contrast, Plaintiffs have pointed to no evidence that creates a triable issue as to
10   whether they have suffered damaged reputation, have lost modeling jobs or other
11   business opportunities,4 or their ability to compete in any market has been harmed—let
12   alone one in which they vie for the same consumer dollars as Defendant. Plaintiffs raise
13   in their Motion for Reconsideration that they have evidence that strippers at Defendant’s
14   strip club have concern about being publicly associated with a strip club. (Doc. 103 at 5).
15   In fact, as noted above, supra note 2, Plaintiffs raised this argument for the first time in
16   their reply in support of their summary judgment motion, where they stated, “the fact that
17   Defendant’s own entertainers do not want to be publicly associated with [Defendant’s
18   strip club] reinforces Plaintiffs’ standing as it makes clear the potential damage that
19   public association with [the strip club] could do to a Plaintiff’s business reputation.”
20   (Doc. 89 at 8 (emphasis added) (citing Doc. 76 at 20 n.10)). In the same reply brief,
21   Plaintiffs also cited to their expert Stephen Chamberlin, who accounted for an
22   “embarrassment factor” in his calculations of the fair market value for Defendant’s use of
23   each respective image of each of the Plaintiffs. (Doc. 89 at 8 (citing Doc. 69-1 at 6)). The
24   Court finds that Plaintiffs did not properly raise this argument on summary judgment as it
25   was not articulated in opposition to Defendant’s summary judgment motion (Doc. 73).
26
27
     4
       As noted, Plaintiffs were formerly or are currently models, they do not sell product but
28   rather offer a service—modeling. The Court refers to lost modeling jobs or other business
     opportunities as the functional equivalent of lost sales.

                                                   -9-
     Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 10 of 16



 1   See supra note 2. However, even if the Court does consider it, there is no triable issue as
 2   to whether Plaintiffs suffered a cognizable injury to business reputation.
 3          Plaintiffs’ assertion that there is potential damage that could result from
 4   Defendant’s use of their images illustrates why this evidence only creates metaphysical
 5   doubt—not a genuine dispute of material fact—as to whether Plaintiffs’ business
 6   reputations were harmed. Matsushita Elec. Indus. Co., 475 U.S. at 586–87. In fact,
 7   Chamberlin’s opinion was limited to “valu[ing] retroactively the compensation
 8   Plaintiff[s] would and should have received for the use of each [m]odel’s image.”
 9   (Doc. 69-1 at 3, 6). Plaintiffs did not tie Chamberlin’s calculations of fair market value,
10   which accounted for the so-called “embarrassment factor,” to any concrete effect on their
11   business reputations in response to Defendant’s argument that they did not suffer an
12   injury to a commercial interested protected by the false advertising cause of action.
13   Neither Chamberlin’s opinion nor any concern of Defendant’s strippers about being
14   publicly affiliated with a strip club illustrate that Plaintiffs’ positions in the marketplace
15   have been damaged from Defendant’s use of each of their respective image or that there
16   was any effect on consumer behavior towards any of the Plaintiffs. See Lexmark, 572
17   U.S. at 133–34, 137; Adweek LLC, 2019 WL 8405297, at *1–2; see also Lee Thomason,
18   After Lexmark Rejects Multifactor Measures for Standing, Which Challengers Stand in
19   the Zone of Interests for Lanham Act Remedies?, 25 Fed. Cir. B.J. 699, 755 (2016). In
20   short, a plaintiff who brings a false advertising claim must bring “evidence of injury
21   proximately caused by [the defendant’s] alleged misrepresentations.” See Lexmark, 572
22   U.S. at 133–34, 140; see Dependable Sales & Serv., Inc., 377 F. Supp. 3d at 350.
23   Plaintiffs have not brought evidence that establishes that there is a triable issue as to
24   whether their business reputations were injured.
25          Plaintiffs have not demonstrated injury to any other interest that is protected by the
26   false advertising cause of action as they failed to offer evidence that creates a triable issue
27   as to whether their “position in the marketplace has been damaged,” that there was any
28   effect on consumer behavior towards Plaintiffs, or that any other commercial interest


                                                 - 10 -
     Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 11 of 16



 1   redressable through a false advertising cause of action was injured. See Lexmark, 572
 2   U.S. at 137; see also TrafficSchool.com, Inc., 653 F.3d at 826–27 (indicating “a plaintiff
 3   bringing a false advertising suit must show a discernibly competitive injury” (internal
 4   quotation marks and citations omitted)); Adweek LLC v. Carnyx Grp. Ltd., No. 1:18-CV-
 5   09923-GHW, 2019 WL 8405297, at *1–2 (S.D.N.Y. June 3, 2019) (dismissing false
 6   advertising claim based on false representation that plaintiff endorsed defendants’
 7   business—despite allegations that false representation gave defendants’ services an
 8   increased “salable character” as a result of false representation and caused damage to
 9   plaintiff’s brand—as there were no allegations that any deception had an effect on
10   plaintiff’s consumers); Dependable Sales & Serv., Inc., 377 F. Supp. 3d at 347–50
11   (granting summary judgment on false advertising claim because plaintiffs failed to point
12   to evidence of actual injury to commercial interest in reputation or sales where there was
13   a lack of direct competition); Grasshopper Motorcycles, Ltd. v. Rivera, No. 14-CV-320-
14   SLC, 2015 WL 853564, at *5–6 (W.D. Wis. Feb. 26, 2015) (noting that plaintiff must
15   offer proof of “marketplace damages” to prevail on false advertising claim (citation
16   omitted))).5 As the Court noted in its summary judgment ruling, Plaintiffs cannot show
17
     5
        Alternatively, though Plaintiffs do not argue that Lexmark overruled the competitive-
18   injury requirement as stated in Jack Russell Terrier Network of Northern California, 407
     F.3d 1027, to the extent Lexmark did overrule this precedent, the Court concludes that the
19   reasoning in Dependable Sales & Service, Inc. is persuasive and adopts it. See 377 F.
     Supp. 3d at 348–50. There, the court noted that plaintiffs were required to “come forward
20   with evidence that, if believed, demonstrates that sales were diverted from their
     [businesses] or their [businesses’] reputations were injured.” Id. at 350. While this Court
21   did not rely on the lack of direct competition in its original summary judgment ruling, the
     fact that the parties do not vie for the same consumer dollars in the same market
22   illustrates a lack of direct competition such that Plaintiffs must therefore show evidence
     of actual injury to a commercial interest in sales or business reputation. Id. 348–50;
23   TrafficSchool.com, Inc., 653 F.3d at 826–27 (stating “a plaintiff bringing a false
     advertising suit must show a discernibly competitive injury” (internal quotation marks
24   and citations omitted)); cf. TrafficSchool.com, Inc., 653 F.3d at 827 (“[W]hen plaintiff
     competes directly with defendant, a misrepresentation will give rise to a presumed
25   commercial injury that is sufficient to establish standing.”). As discussed, Plaintiffs only
     speculated that each of their reputations possibly could be harmed from Defendant’s use
26   of each of their respective images, (Doc. 89 at 8 (citing Doc. 76 at 20 n.10; then citing
     Doc. 69-1 at 6)), yet they failed to cite evidence of any damage to business reputation.
27   See Lexmark, 572 U.S. at 140; Anderson, 477 U.S. at 248; Matsushita Elec. Indus. Co.,
     475 U.S. at 586–87. Plaintiffs cited no evidence of any other injury that is within the zone
28   of interests protected by the Lanham Act’s false advertising cause of action, and thus,
     summary judgment was appropriate.

                                                - 11 -
     Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 12 of 16



 1   competitive injury as a result of the fact that they do not vie for consumer dollars in the
 2   same market as Defendant, which illustrates why Plaintiffs were unable to show injury
 3   that affected their position in the marketplace or that they lost any jobs or other business
 4   opportunities. Plaintiffs failed to come forward with evidence to raise a triable issue as to
 5   whether they suffered injury to an interest protected by the Lanham Act’s false
 6   advertising cause of action.
 7          Plaintiffs did not demonstrate an injury that is within the zone of interests that can
 8   be vindicated by a false advertising cause of action. Summary judgment was therefore
 9   appropriate. Accordingly, the Court will deny relief on the Motion for Reconsideration
10   (Doc. 103).
11          b. Proximate Cause
12          Second, even if the Court assumes that Plaintiffs suffered injury to a commercial
13   interest in sales or business reputation, Plaintiffs failed to point to facts in the summary
14   judgment record that support that any such injury “flow[s] directly from the deception
15   wrought by the defendant’s advertising” such that the “deception of consumers causes
16   them to withhold trade from” Plaintiffs. Lexmark, 572 U.S. at 133; cf. TrafficSchool.com,
17   Inc., 653 F.3d at 827 (stating that there is presumed injury to a commercial interest that
18   flows from false advertising where parties “vie for the same dollars from the same
19   consumer group” (citation omitted)). As the Court has noted, Plaintiffs and Defendant are
20   not in the same market, and thus, the Court cannot presume that any injury to Plaintiffs
21   flows from Defendant’s use of Plaintiffs’ images in association with Defendant’s strip
22   club. See TrafficSchool.com, Inc., 653 F.3d at 827; Dependable Sales & Serv., Inc., 377
23   F. Supp. 3d at 347–50; see also Adweek LLC, 2019 WL 8405297, at *2 (dismissing false
24   advertising claim where defendants falsely claimed plaintiff endorsed their product as the
25   court could not presume injury from the alleged deception because the parties were not in
26   competition, and thus plaintiff needed to allege facts that the deception led consumers to
27   withhold trade from plaintiff to state a claim). Plaintiffs must have “evidence of injury
28


                                                - 12 -
     Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 13 of 16



 1   proximately caused by” Defendant’s use of their images such that it caused consumers
 2   “to withhold trade from” Plaintiffs. Lexmark, 572 U.S. at 133–34, 140.
 3          In fact, on summary judgment, Defendant argued that Plaintiffs cannot show,
 4   based on the undisputed material facts, that its use of Plaintiffs’ images caused consumers
 5   “to withhold trade from” Plaintiffs. (Doc. 73 at 15–16 (quoting Lexmark, 572 U.S. at
 6   133)). Plaintiffs rebutted that argument by simply noting that “each Plaintiff earns her
 7   livelihood licensing her image to companies for commercial use” and thus the fact that
 8   Defendant used their “images in commerce without remuneration or consent”
 9   commercially injured them. (Id.). Plaintiffs added in their reply in support of their
10   summary judgment motion that there is concern for embarrassment and “potential
11   damage [from] public association with [Defendant’s strip club] . . . to a Plaintiff’s
12   business reputation,”6 which was supported by a citation to the fact that strippers at
13   Defendant’s club are “concerned about being affiliated with a gentlemen’s club.”
14   (Doc. 89 at 8 (emphasis added) (citing Doc. 76 at 20 n.10)). None of these assertions
15   respond to Defendant’s argument that there is no triable issue as to whether “the
16   deception wrought by” Defendant’s use of their images caused consumers “to withhold
17   trade from” Plaintiffs. Lexmark, 572 U.S. at 133.
18
19
     6
       As the Court noted above, it is dubious that the nonmovant meets its burden of creating
20   a genuine issue of material fact by responding to an argument from the opposing side’s
     summary judgment motion, for the first time, in a reply brief to one’s own summary
21   judgment. A court may deem a fact undisputed where a party “fails to properly address
     another party’s assertion of fact as required by Rule 56(c).” Fed. R. Civ. P. 56(c), (e). In
22   fact, a court need not consider evidence “unless it is brought to [its] attention in the
     opposition to summary judgment.” Hollis, 2013 WL 5325709, at *13 (emphasis added)
23   (quoting Carmen, 237 F.3d at 1029). Moreover, it is axiomatic that an argument first
     raised in a reply brief need not be considered by the court as it deprives the opponent of
24   the opportunity to respond. Zamani, 491 F.3d at 997; Competitive Techs., Inc., 333 F.
     Supp. 2d at 863. The inherent unfairness in allowing a party to raise an argument for the
25   first time in a reply is amplified, where, as here, the party specifically fails to raise the
     argument in response to a motion for summary judgment. Plaintiffs’ failure to raise the
26   claimed reputational injury until their reply to their summary judgment motion deprived
     Defendant of the ability to explain whether there is no genuine dispute of material fact as
27   to whether Plaintiffs suffered any cognizable reputational injury proximately caused by
     Defendant’s use of their image. Even so, summary judgment in favor of Defendant on
28   Plaintiffs’ false advertising claims was still appropriate even considering Plaintiffs’
     argument regarding reputational injury, as will be discussed.

                                                - 13 -
     Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 14 of 16



 1          The evidence Plaintiffs cited on summary judgment does not establish a triable
 2   issue as to whether Defendant’s use of each of their images proximately caused Plaintiffs
 3   injury in the form of withheld trade from consumers. The fact that each of the Plaintiffs
 4   lost the revenue that she would have generated had Defendant “use[d] each Plaintiff’s
 5   image in commerce without remuneration or consent” is not evidence that consumers
 6   withheld trade from Plaintiffs. (Doc. 76 at 13). Nor is their expert’s opinion that models
 7   negotiate for higher premiums where being associated with a particular good or service
 8   might expose them to potential embarrassment. (Doc. 69-1 at 6, cited in Doc. 89 at 8).
 9   And finally, any potential concern of Defendant’s strippers from being publicly
10   associated with its strip club does not create a triable issue as to whether consumers
11   withheld trade from Plaintiffs. The Lexmark Court made clear that a plaintiff asserting a
12   false advertising claim “cannot obtain relief without evidence of injury proximately
13   caused by [the] alleged misrepresentations,” which “occurs when deception of consumers
14   causes them to withhold trade from the plaintiff.” 572 U.S. at 133, 140.
15          Each of the Plaintiffs was required to bring forth evidence connecting Defendant’s
16   use of her respective image to any withheld trade from her. Id. at 140; Dependable Sales
17   & Serv., Inc., 377 F. Supp. 3d at 347–50; cf. Bobbleheads.com, LLC v. Wright Bros., Inc.,
18   259 F. Supp. 3d 1087, 1097 (S.D. Cal. 2017) (dismissing claim where only allegation of
19   injury was that defendants “engaged in false advertising by falsely claiming to be
20   associated with the Trump organization . . . and this has somehow caused [p]laintiff to
21   suffer damages”); Avalos v. IAC/Interactivecorp., No. 13-CV-8351 JMF, 2014 WL
22   5493242, at *1–2, 5 (S.D.N.Y. Oct. 30, 2014) (dismissing claim for false advertising
23   based on unauthorized use of model’s image in fake dating profile on defendant’s dating
24   website—despite alleged injury to value of plaintiff’s intellectual property—as plaintiff
25   failed to allege facts supporting a connection between the use of model’s image and any
26   withheld trade from plaintiff by consumers). As noted, here, Plaintiffs and Defendant are
27   not in the same market as they do not vie for the same dollars from the same consumers.
28   Thus, the fact that each of the Plaintiffs failed to connect the use of her image to withheld


                                                - 14 -
     Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 15 of 16



 1   trade from her by consumers makes sense as “a plaintiff who does not compete with the
 2   defendant will often have a harder time establishing proximate causation.” Lexmark, 572
 3   U.S. at 136. Plaintiffs’ failure to cite any evidence that any consumers withheld trade
 4   from them precludes Plaintiffs’ ability to prevail on their false advertising claims. Id. at
 5   133, 140.
 6          In fact, Defendant again raised that Plaintiffs cannot show proximate cause in
 7   opposition to the Motion for Reconsideration (Doc. 103). Specifically, Defendant noted
 8   that each of the Plaintiffs have not raised a triable issue as to proximate cause as none of
 9   the Plaintiffs have offered evidence that tends to show Defendant’s use of each of their
10   respective images caused consumers to withhold trade from her. (Doc. 105 at 5–8). Yet
11   Plaintiffs did not file a reply in response to Defendant’s opposition to the Motion for
12   Reconsideration (Doc. 103), and thus, did not respond to this argument. This fact alone
13   precludes relief on Plaintiffs’ Motion for Reconsideration (Doc. 103) as Plaintiffs cannot
14   prevail on their false advertising claim “without evidence of injury proximately caused by
15   [the] alleged misrepresentations,” which “occurs when deception of consumers causes
16   them to withhold trade from the plaintiff.” Lexmark, 572 U.S. at 133, 140.
17          None of the Plaintiffs have shown a triable issue as to whether consumers
18   withheld trade from her as a result of Defendant’s use of her image. Bare assertions,
19   without evidence, that each of the Plaintiffs meet the test under Lexmark do not create a
20   material issue of fact as to whether she can obtain relief for false advertising for “injury
21   to a commercial interest in sales or business reputation proximately caused by the
22   defendant’s misrepresentations.” Lexmark, 572 U.S. at 140; Anderson, 477 U.S. at 248;
23   Matsushita Elec. Indus. Co., 475 U.S. at 586–87. Summary judgment on Plaintiffs’ false
24   advertising claims was therefore appropriate. Relief based on the Motion for
25   Reconsideration (Doc. 103) will therefore be denied for this reason as well.
26   IV.    CONCLUSION
27          The Court will grant Plaintiffs’ Motion for Reconsideration (Doc. 103) to the
28   extent it has substantively addressed it. However, any relief from the Court’s summary


                                                - 15 -
     Case 2:18-cv-01443-JAT Document 108 Filed 08/10/20 Page 16 of 16



 1   judgment ruling in favor of Defendant on Plaintiffs’ false advertising claims will be
 2   denied for the reasons discussed above.
 3         Based on the foregoing,
 4         IT IS ORDERED that Plaintiffs’ Motion for Reconsideration (Doc. 103) is
 5   GRANTED as described above but relief as to the ruling granting summary judgment on
 6   Plaintiffs’ false advertising claims in favor of Defendant is DENIED.
 7         Dated this 10th day of August, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 16 -
